Contact:Lily Outerbridge Investor Relations (441) 298-0760 PLATINUM UNDERWRITERS HOLDINGS, LTD.REPORTS FINANCIAL RESULTS FOR THE SECOND QUARTER AND SIX MONTHS ENDED JUNE 30, 2007 HAMILTON, BERMUDA, July 24, 2007 – Platinum Underwriters Holdings, Ltd. (NYSE: PTP) today reported net income of $90.7 million, or $1.34 per diluted common share, for the quarter ended June 30, 2007.The results for the quarter include net premiums earned of $295.9 million, a decrease of 12.2% from the same quarter last year, net favorable development of $22.2 million, compared with net favorable development of $13.3 million for the same quarter last year, and net investment income of $54.7 million, an increase of 20.6% from the same quarter last year. Michael D. Price, Chief Executive Officer, commented, “We produced strong net income in the second quarter of 2007 reflecting significant underwriting gains and growing investment income.Our book value per share was $30.35, an increase of 7.1% from December 31, 2006.Net premiums earned declined 12.2% from the same quarter last year as growth in our Property and Marine segment was more than offset by declines in the Casualty and Finite Risk segments.” Mr. Price added, “At this point we anticipate that we have written over 85% of total premium for 2007. We believe that market conditions for 2008 will be significantly influenced by the presence or absence of major catastrophe losses, significant capital management efforts and industry consolidation.With our solid balance sheet, excellent ratings and strong risk management capabilities, we believe we are well positioned to capitalize on whatever opportunities the reinsurance marketplace may present.” Results for the quarter ended June 30, 2007 were summarized as follows: ·Net income was $90.7million or $1.34 per diluted common share. ·Net premiums written were $287.7 million and net premiums earned were $295.9 million. ·GAAP combined ratio was 80.8%. ·Net investment income was $54.7 million. Results for the quarter ended June 30, 2007 compared to the quarter ended June 30, 2006 were summarized as follows: · Net income increased $8.9 million (or 10.9%). · Net premiums written decreased $22.0 million (or 7.1%) and net premiums earned decreased $41.1 million (or 12.2%). · GAAP combined ratio decreased 2.7 percentage points. · Net investment income increased $9.3 million (or 20.6%). Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the quarter ended June 30, 2007 were $119.2 million, $162.5 million and $6.0 million, respectively, representing 41.4%, 56.5% and 2.1%, respectively, of the total net premiums written. Combined ratios for these segments were 56.1%, 100.4% and 61.8%, respectively, for the quarter. Compared to the quarter ended June 30, 2006, net premiums written increased by 33.6 million (or 39.2%) in the Property and Marine segment and decreased by $36.8 million (or 18.4%) and $18.9 million in the Casualty and Finite Risk segments, respectively. Results for the six months ended June 30, 2007 were summarized as follows: ·Net income was $163.5 million or $2.42 per diluted common share. ·Net premiums written were $586.6 million and net premiums earned were $580.8 million. ·GAAP combined ratio was 83.8%. ·Net investment income was $106.4 million. Results for the six months ended June 30, 2007 compared to the six months ended June 30, 2006 were summarized as follows: · Net income increased $4.7 million (or 3.0%). · Net premiums written decreased $16.4 million (or 2.7%) and net premiums earned decreased $100.6 million (or 14.8%). · GAAP combined ratio decreased 0.5 percentage points. · Net investment income increased $17.5 million (or 19.7%). Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the six months ended June 30, 2007 were $256.9 million, $314.7 million, and $15.0 million, respectively, representing 43.8%, 53.6% and 2.6%, respectively, of the total net premiums written.Combined ratios for these segments were 64.8%, 99.3% and 68.5%, respectively, for the six months ended June 30, 2007.Compared to the six months ended June 30, 2006, net premiums written increased $6.0 million (or 2.4%) in the Property and Marine segment and decreased $66.9 million (or 17.5%) in the Casualty segment.Compared to the six months ended June 30, 2006, net premiums written increased $44.5 million in the Finite Risk segment, primarily due to the termination of two quota share contacts in the quarter ended March 31, 2006.As previously disclosed, one of these contracts was terminated on a cut-off basis, which resulted in the return of approximately $56.6 million of previously written but unearned premium. Total assets were $5.2 billion as of June 30, 2007, an increase of $105.0 million (or 2.1%) from $5.1 billion as of December 31, 2006.Cash, cash equivalents and fixed maturity investments were $4.4 billion as of June 30, 2007, an increase of $184.1 million (or 4.4%) from $4.2 billion as of December 31, 2006. Shareholders’ equity was $2.0 billion as of June 30, 2007, an increase of $133.0 million (or 7.2%) as of December 31, 2006.Book value per common share was $30.35 as of June 30, 2007 based on 60.1 million common shares outstanding, an increase of $2.02 (or 7.1%) from $28.33 based on 59.7 million common shares outstanding as of December 31, 2006. Financial Supplement Platinum has posted a financial supplement on the Financial Reports page of the Investor Relations section of its website (Financial Supplement).The financial supplement provides additional detail regarding the financial performance of Platinum and its business segments. Teleconference Platinum will host a teleconference to discuss its financial results on Wednesday, July 25, 2007 at 8:00 a.m. Eastern time.The call can be accessed by dialing 800-289-0569 (US callers) or 913-981-5542 (international callers) or in a listen-only mode via the Investor Relations section of Platinum’s website at www.platinumre.com.Those who intend to participate in the teleconference should register at least ten minutes in advance to ensure access to the call. The teleconference will be recorded and a replay will be available from 11:00 a.m. Eastern time on Wednesday, July 25, 2007 until midnight Eastern time on Wednesday, August 1, 2007.To access the replay by telephone, dial 888-203-1112 (US callers) or 719-457-0820 (international callers) and specify passcode: 9590461.The teleconference will also be archived on the Investor Relations section of Platinum’s website at www.platinumre.comfor the same period of time. Non-GAAP Financial Measures In presenting the Company's results, management has included and discussed certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income (or loss) and related underwriting ratios are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies. Management believes these measures, which are used to monitor the results of operations, allow for a more complete understanding of the underlying business. These measures should not be viewed as a substitute for those determined in accordance with GAAP. A reconciliation of such measures to the most comparable GAAP figures such as income before income tax expense and total shareholders’ equity is presented in the attached financial information in accordance with Regulation G. About Platinum Platinum Underwriters Holdings, Ltd. (NYSE: PTP) is a leading provider of property, casualty and finite risk reinsurance coverages, through reinsurance intermediaries, to a diverse clientele on a worldwide basis.Platinum operates through its principal subsidiaries in Bermuda and the United States.The Company has a financial strength rating of A (Excellent) from A.M. Best Company, Inc.For further information, please visit Platinum’s website at www.platinumre.com. Safe Harbor Statement Regarding Forwarding-Looking Statements Management believes certain statements in this press release may constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as "may," "should," "estimate," "expect," "anticipate," "intend," "believe," "predict," "potential," or words of similar import.Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and risks, many of which are subject to change.These uncertainties and risks include, but are not limited to, conducting operations in a competitive environment; our ability to maintain our A.M. Best Company, Inc. rating; significant weather-related or other natural or man-made disasters over which the Company has no control; the effectiveness of our loss limitation methods and pricing models; the adequacy of the Company's liability for unpaid losses and loss adjustment expenses; the availability of retrocessional reinsurance on acceptable terms; our ability to maintain our business relationships with reinsurance brokers; general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged U.S. or global economic downturn or recession; the cyclicality of the property and casualty reinsurance business; market volatility and interest rate and currency exchange rate fluctuation; tax, regulatory or legal restrictions or limitations applicable to the Company or the property and casualty reinsurance business generally; and changes in the Company's plans, strategies, objectives, expectations or intentions, which may happen at any time at the Company's discretion.As a consequence, current plans, anticipated actions and future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of the Company.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligationto release publicly the results of any future revisions or updates we may make to forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. ### Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three and Six Months Ended June 30, 2007 and 2006 ($ in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenue Net premiums earned $ 295,918 337,065 580,766 $ 681,366 Net investment income 54,684 45,348 106,383 88,863 Net realized gains (losses) on investments (1,639) 14 (1,657) 79 Other expense (2,206) (2,324) (2,986) (3,641) Total revenue 346,757 380,103 682,506 766,667 Expenses Net losses and LAE 164,431 187,464 346,344 394,238 Net acquisition expenses 56,827 76,052 104,947 145,291 Other underwriting expenses 17,617 17,713 35,396 35,001 Corporate expenses 8,491 5,679 13,918 11,379 Net foreign currency exchange gains (1,416) (414) (1,458) (689) Interest expense 5,456 5,450 10,911 10,900 Total expenses 251,406 291,944 510,058 596,120 Income before income tax expense 95,351 88,159 172,448 170,547 Income tax expense 4,701 6,411 8,965 11,763 Net income 90,650 81,748 163,483 158,784 Preferred dividends 2,602 2,602 5,204 5,178 Net income attributable to common shareholders $ 88,048 79,146 158,279 $ 153,606 Basic Weighted average common shares outstanding 60,061 59,224 59,891 59,161 Basic earnings per common share $ 1.47 1.34 2.64 $ 2.60 Diluted Adjusted weighted average common shares outstanding 67,857 65,725 67,578 66,223 Diluted earnings per common share $ 1.34 1.24 2.42 $ 2.40 Comprehensive income Net income $ 90,650 81,748 163,483 $ 158,784 Other comprehensive income (loss), net of deferred taxes (32,926) (24,409) (23,541) (59,720) Comprehensive income $ 57,724 57,339 139,942 $ 99,064 Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets As of June 30, 2007 and December 31, 2006 ($ in thousands, except per share data) June 30, 2007 December 31, 2006 (Unaudited) Assets Investments $ 3,485,673 $ 3,350,162 Cash, cash equivalents and short-term investments 927,324 878,775 Reinsurance premiums receivable 336,865 377,183 Accrued investment income 35,714 32,682 Reinsurance balances (prepaid and recoverable) 43,877 67,636 Deferred acquisition costs 83,078 82,610 Funds held by ceding companies 227,507 238,499 Other assets 58,544 66,020 Total assets $ 5,198,582 $ 5,093,567 Liabilities Unpaid losses and loss adjustment expenses $ 2,393,672 $ 2,368,482 Unearned premiums 354,918 349,792 Debt obligations 292,840 292,840 Commissions payable 118,805 140,835 Other liabilities 47,321 83,557 Total liabilities 3,207,556 3,235,506 Total shareholders' equity 1,991,026 1,858,061 Total liabilities and shareholders' equity $ 5,198,582 $ 5,093,567 Book value per common share(a) $ 30.35 $ 28.33 (a) Book value per common share is based on shareholders' equity excluding capital attributable to preferred shares and actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: June 30, 2007 - 81,759; December 31, 2006 -86,937 Platinum Underwriters Holdings, Ltd. Segment Reporting For the Three Months Ended June 30, 2007 and 2006 ($ in thousands) Three Months Ended June 30, 2007 (Unaudited) Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ 119,226 162,548 5,949 $ 287,723 Net premiums earned 125,136 163,845 6,937 295,918 Net losses and LAE 43,242 117,993 3,196 164,431 Net acquisition expenses 16,264 40,061 502 56,827 Other underwriting expenses 10,582 6,442 593 17,617 Total underwriting expenses 70,088 164,496 4,291 238,875 Segment underwriting income (loss) $ 55,048 (651 ) 2,646 57,043 Net investment income 54,684 Net realized losses on investments (1,639 ) Net foreign currency exchange gains 1,416 Other expense (2,206 ) Corporate expenses not allocated to segments (8,491 ) Interest expense (5,456 ) Income before income tax expense $ 95,351 GAAP underwriting ratios: Loss and LAE 34.6 % 72.0 % 46.1 % 55.6 % Acquisition expense 13.0 % 24.5 % 7.2 % 19.2 % Other underwriting expense 8.5 % 3.9 % 8.5 % 6.0 % Combined 56.1 % 100.4 % 61.8 % 80.8 % Three Months Ended June 30, 2006 (Unaudited) Segment underwriting results Net premiums written $ 85,624 199,298 24,840 $ 309,762 Net premiums earned 113,092 185,073 38,900 337,065 Net losses and LAE 27,867 127,824 31,773 187,464 Net acquisition expenses 21,239 45,168 9,645 76,052 Other underwriting expenses 9,006 7,688 1,019 17,713 Total underwriting expenses 58,112 180,680 42,437 281,229 Segment underwriting income (loss) $ 54,980 4,393 (3,537 ) 55,836 Net investment income 45,348 Net realized gains (losses) on investments 14 Net foreign currency exchange gains 414 Other expense (2,324 ) Corporate expenses not allocated to segments (5,679 ) Interest expense (5,450 ) Income before income tax expense $ 88,159 GAAP underwriting ratios: Loss and LAE 24.6 % 69.1 % 81.7 % 55.6 % Acquisition expense 18.8 % 24.4 % 24.8 % 22.6 % Other underwriting expense 8.0 % 4.2 % 2.6 % 5.3 % Combined 51.4 % 97.7 % 109.1 % 83.5 % The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. Platinum Underwriters Holdings, Ltd. Segment Reporting For the Six Months Ended June 30, 2007 and 2006 ($ in thousands) Six Months Ended June 30, 2007 (Unaudited) Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ 256,880 314,731 15,029 $ 586,640 Net premiums earned 244,846 317,864 18,056 580,766 Net losses and LAE 105,869 230,375 10,100 346,344 Net acquisition expenses 32,199 72,096 652 104,947 Other underwriting expenses 20,610 13,159 1,627 35,396 Total underwriting expenses 158,678 315,630 12,379 486,687 Segment underwriting income (loss) $ 86,168 2,234 5,677 94,079 Net investment income 106,383 Net realized losses on investments (1,657 ) Net foreign currency exchange gains 1,458 Other expense (2,986 ) Corporate expenses not allocated to segments (13,918 ) Interest expense (10,911 ) Income before income tax expense $ 172,448 GAAP underwriting ratios: Loss and LAE 43.2 % 72.5 % 55.9 % 59.6 % Acquisition expense 13.2 % 22.7 % 3.6 % 18.1 % Other underwriting expense 8.4 % 4.1 % 9.0 % 6.1 % Combined 64.8 % 99.3 % 68.5 % 83.8 % Six Months Ended June 30, 2006 (Unaudited) Segment underwriting results Net premiums written $ 250,888 381,648 (29,496 ) $ 603,040 Net premiums earned 244,636 358,741 77,989 681,366 Net losses and LAE 87,695 244,389 62,154 394,238 Net acquisition expenses 40,888 86,522 17,881 145,291 Other underwriting expenses 19,034 14,023 1,944 35,001 Total underwriting expenses 147,617 344,934 81,979 574,530 Segment underwriting income $ 97,019 13,807 (3,990 ) 106,836 Net investment income 88,863 Net realized gains on investments 79 Net foreign currency exchange losses 689 Other income (3,641 ) Corporate expenses not allocated to segments (11,379 ) Interest expense (10,900 ) Income before income tax expense $ 170,547 GAAP underwriting ratios: Loss and LAE 35.8 % 68.1 % 79.7 % 57.9 % Acquisition expense 16.7 % 24.1 % 22.9 % 21.3 % Other underwriting expense 7.8 % 3.9 % 2.5 % 5.1 % Combined 60.3 % 96.1 % 105.1 % 84.3 % The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned.
